DETAILED ACTION

This office action is in response to Applicant’s submission filed on 19 January 2020.  THIS ACTION IS FINAL.  


Status of Claims

Claims 1-3, 5-12, 14-21, 22-30 are pending.
Claims 2-3, 5-7, 11-12, 14-16, 20-21, 23-25 were withdrawn.
Claims 4, 13, 22 are cancelled.
Rejections under 35 USC 103 for claims 1, 8-10, 17-19, 26-30 are withdrawn in view of the Applicant Arguments / Remarks received 1/19/2021.
Claims 1, 8-10, 17-19, 26-30 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for Claims 1, 8-10, 17-19, 26-30.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1, 4, 8-10, 13, 17-19, 22, 26-27 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims)  With regards to claim 1 / 10 / 19, the claim recites a system / method / non-transitory computer-readable medium, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 10 / 19, in part, recites 
 “fusing raw data extracted from various heterogeneous sources of the target system across spatial and temporal scales into a multi-graph representation; quantifying flow complexity of the multi-graph representation using a flow entropy measure which captures flow event density normalized by flow distances; determining flow transfer dynamics on the multi-graph representation using a flow transfer entropy measure” (mental process); “identifying at least one of an economic and a social indicator of activity of 15 interest in the target system based on the flow entropy measure and the flow transfer entropy measure; detecting the activity of interest in the target system based on the at least one of the economic and the social indicator” (mental process).
fusing raw data extracted from various heterogeneous sources of the target system across spatial and temporal scales into a multi-graph representation; quantifying flow complexity of the multi-graph representation using a flow entropy measure which captures flow event density normalized by flow distances; determining flow transfer dynamics on the multi-graph representation using a flow transfer entropy measure”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting one or more processors and non-transitory computer-readable medium, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “fusing”, “quantifying”, “determining” in the limitation citied above could be performed by a human mind to construct and analyze network model, with possible aid of paper & pen and/or calculator (e.g., a human economist can build network model for analyzing economical entities to make predictions), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  Similarly, the limitations of “identifying at least one of an economic and a social indicator of activity of 15 interest in the target system based on the flow entropy measure and the flow transfer entropy measure; detecting the activity of interest in the target system based on the at least one of the economic and the social indicator”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting one or more processors and non-transitory computer-readable medium, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “identifying”, “detecting”, in the limitation citied above could be performed by a human mind to construct and analyze network model, with possible aid of paper & pen and/or calculator (e.g., a human economist can build network model for analyzing economical entities to make predictions), see Appendix 1 to October 2019 Update.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 10 / 19 recites the additional elements: (a) generic computer elements (like a computing device); (b) “outputting an alert of the detected activity of interest …” (insignificant extra solution activity, MPEP 2106.05(g)). For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering and outputting, as stated in MPEP.2106.05(g), “(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering)”.
Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 10 / 19 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware computer component and to perform data gathering or output is insignificant extra-solution activity, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims)  
Claims 8-9, 28 / 17-18, 29 / 26-27, 30 are dependent on claim 1 / 10 / 19 and include all the limitations of claim 1 / 10 / 19. Therefore, claims 8-9, 28 / 17-18, 29 / 26-27, 30  recite the same abstract ideas. 
With regards to claims 8-9, 28 / 17-18, 29 / 26-27, 30, the claim recites further limitation on model building and analysis, which is directed an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.

Allowable Subject Matter Analysis

Claims 1, 8-10, 17-19, 26-30include allowable subject matter since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1, 8-10, 17-19, 26-30.  
Regarding independent claim 1, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “quantifying flow complexity of the multi-graph representation using a flow entropy measure which captures flow event density normalized by flow distances; determining flow transfer dynamics on the multi-graph representation using a flow transfer entropy measure 15 identifying at least one of an economic and a social indicator of an activity of interest in the target system based on the flow entropy measure and the flow transfer entropy measure; detecting the activity of interest in the target system based on the at least one of the economic and the social indicator, and outputting an alert of the detected activity of interest, wherein the alert is codified with at least one of an alert identification, an alert-time-stamp, and a 25location”, in combination with the remaining elements and features of the claimed invention.
Claims 10 and 19 are substantially similar to claim 1. The arguments as given above for claim 1, are applied, mutatis mutandis, to claims 10 and 19, therefore the allowable subject matter reasoning of claim 1 are applied accordingly.
Regarding the dependent claims 8-9, 28 / 17-18, 29 / 26-27, 30, which include all the limitations of the independent claims 1 / 10  / 19, also have no art rejection.
The followings are references closest to the invention claimed:
Behzadi et al., US-PGPUB NO.2016/0106339A1 [hereafter Behzadi] teaches fusing data into graphical model.
Chikhaoui et al., “Discovering and Tracking Influencer-Influencee Relationships Between Online Communities”, 2015 International Conference on Data Science and Advanced Analysis (DSAA), 19-21 Oct.2015 [hereafter Chikhaoui] teaches activity tracking of online community with multigraph.
Teig et. al., US-PATENT NO.7,013,451B1 [hereafter Teig] flow measure for multiple layer graphical model.


Response to Argument

Applicant’s arguments filed 19 January 2021 has been fully considered but they are not fully persuasive. 
Regarding 101 rejection (p.12), Applicants submit that the limitation of “outputting an alert of the detected activity of interest, wherein the alert is codified with at least one of an alert identification, an alert-time-stamp, and a location“ limits the claimed invention to a practical application.  Examiner notes that this added limitation is insignificant extra solution activity, like mere data gathering and outputting, as stated in MPEP.2106.05(g), “(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering)”. Integration into practical application is not shown as there is no indication of what specific application the process claimed is applied to.  The rejections on 101 for abstract idea are maintained.


Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126